600 S.E.2d 468 (2004)
358 N.C. 550
UNIFOUR CONSTRUCTION SERVICES, INC. d/b/a Extraordinary Kitchens, David B. Newton, and Nancy B. Newton
v.
BELLSOUTH TELECOMMUNICATIONS, INC., and FIRST SOUTH CONSTRUCTION, INC.
No. 203P04.
Supreme Court of North Carolina.
June 24, 2004.
Andrew J. Santaniello, High Point, for BellSouth and First South.
C. Gary Triggs, Morganton, for Unifour Constr. and Newtons.

ORDER
Upon consideration of the petition filed on the 4th day of May 2004 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 2004."